              Case 2:19-cv-03926-TJR Document 22 Filed 06/17/20 Page 1 of 1


                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LORRAINE MCGOVERN                                    :              CIVIL ACTION
                                                     :
       v.                                            :
                                                     :
ANDREW SAUL,                                         :
Commissioner of Social Security                      :              NO. 19-3926

                                                  ORDER

               AND NOW, this 17th day of June, 2020, upon consideration of Plaintiff’s Brief and

Statement of Issues in Support of Request for Review (Doc. 15), defendant’s Response to Request for

Review of Plaintiff (Doc. 16), plaintiff’s reply thereto (Doc. 17), defendant’s Status Update (Doc. 20),

and the decision of the United States Court of Appeals for the Third Circuit in Cirko v. Comm’r of Soc.

Sec., 948 F.3d 148 (3d Cir. 2020), it is hereby

                                              ORDERED

               1.     Plaintiff’s Request for Review is GRANTED, and the decision of the

Commissioner of the Social Security Administration is REVERSED to the extent that the matter is

REMANDED to the Commissioner under sentence four of 42 U.S.C. § 405(g) for further proceedings

consistent with the Memorandum of Decision; and

               2.     Judgment is entered in favor of plaintiff, reversing the decision of the

Commissioner for the purpose of this remand only.

                                             BY THE COURT:


                                             _/s/ Thomas J. Rueter____________________
                                             THOMAS J. RUETER
                                             United States Magistrate Judge
